DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claim  6, 7, 10 and 14 is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim  1, 13, 14, 16 and 17 are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Reference of prior art 

Kim Young-Kwon.  (CN 105915249, Noble communication terminal having unmanned aerial vehicle). Hereinafter Kim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9 and 16-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kim.

Re claim 1    Referring to the figures and the Detailed Description, Kim discloses: An unmanned aerial vehicle (UAV) system comprising: a first device comprising a housing space (200, 210); a second device configured to be housed and held at the housing space (100); and a retaining structure configured to hold the second device at the housing space (fig. 3, item 230 and claim 1).

Re claim 6    Referring to the figures and the Detailed Description, Kim discloses:  The UAV system according to claim 1, wherein: the housing space comprises a housing groove (200, 210); the second device is housed at the housing groove (100, 210); and the retaining structure comprises: snapping members arranged at end portions of two opposing groove sidewalls of the housing groove, respectively (fig. 3, item 230 two snapping members on the edges); and snapping slots arranged at two opposing sidewalls of the second device, respectively, the snapping slots being configured to match the snapping members (fig. 3, item 230 two snapping members on the edges match the snapping members of the retaining structure).

Re claim 9    Referring to the figures and the Detailed Description, Kim discloses:   The UAV system according to claim 1, wherein: the housing space comprises a housing groove (200, 210); the second device is housed at the housing groove (100); and the retaining structure comprises a cover plate movably connected to the first device and configured to cover an opening of the housing groove (230).

Re claim 16    Referring to the figures and the Detailed Description, Kim discloses:   The UAV system according to claim 1, wherein: the first device comprises a first charging interface; and the second device comprises a second charging interface configured to be connected with the first charging interface (¶ 0046).

Re claim 17    Referring to the figures and the Detailed Description, Kim discloses:   The UAV system according to claim 1, wherein: the first device comprises a first data interface; and the second device comprises a second data interface configured to be connected with the first data interface (¶ 0048).

Re claim 18    Referring to the figures and the Detailed Description, Kim discloses:   The UAV system according to claim 1, wherein: the second device comprises a plurality of components that are detachable from each other (110 and 130)  ; the housing space comprises a plurality of housing sub spaces corresponding to the plurality of components (210, 100 and 220); and the plurality of components are housed at the plurality of housing sub spaces, respectively (fig. 3, items 210, 100 and 220).  

Re claim 19    Referring to the figures and the Detailed Description, Kim discloses:   The UAV system according to claim 18, wherein: the second device comprises a UAV body (100); the first device comprises a remote controller configured to control the UAV body (¶ 0012); the plurality of components of the second device comprise a fuselage of the UAV body and a propeller assembly of the UAV body that is connected with the fuselage (100, 110).  

Re claim 20    Referring to the figures and the Detailed Description, Kim discloses:   The UAV system according to claim 19, wherein the plurality of components further comprise at least one of a battery (220) or a gimbal connected with the fuselage.

Allowable Subject Matter 
       Claims 2-5, 7, 8, 10-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642